Case 1:21-mj-00328-ZMF Document 17 Filed 05/28/21 Page 1 of 1

ATTACHMENT A
Defendant’s Acceptance
I have read this Protective Order and carefully reviewed every part of it with my attorney.
I am fully satisfied with the legal services provided by my attorney in connection with this
Protective Order and all matters relating to it. I fully understand this Protective Order and
voluntarily agree to it. No threats have been made to me, nor am I under the influence of anything

that could impede my ability to understand this Protective Order fully.

ry OF fea aidt
aa Coie Fini |

5/6/21

Date Colfnsel for Defendant, Jeffery Finley

=
